Name: Commission Regulation (EC) No 299/98 of 5 February 1998 repealing Regulation (EC) No 2351/97 suspending the preferential customs duty and re-establishing the Common Customs Tariff duty on imports of small-flowered roses originating in Morocco
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade;  Africa;  agricultural activity
 Date Published: nan

 6.2.1998 EN Official Journal of the European Communities L 31/5 COMMISSION REGULATION (EC) No 299/98 of 5 February 1998 repealing Regulation (EC) No 2351/97 suspending the preferential customs duty and re-establishing the Common Customs Tariff duty on imports of small-flowered roses originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip (1), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5(2)(b) thereof, Whereas scrutiny of Commission Regulation (EC) No 2350/97 of 27 November 1997 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip (3) has shown that the Annex is incorrect in the case of small-flowered roses; whereas there is in the correct version of the Annex no figure in respect of small-flowered roses imported from Morocco; whereas, accordingly, the preferential customs duties introduced by Council Regulation (EC) No 1981/94 of 25 July 1994 opening and providing for the administration of Community tariff quotas for various products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and Gaza Strip, Tunisia and Turkey, as well as the detailed rules for extending and adjusting these quotas (4), as last amended by Commission Regulation (EC) No 1667/97 (5) should be maintained; whereas Commission Regulation (EC) No 2351/97 (6) should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 The preferential customs duty on imports of small-flowered roses originating in Morocco is hereby restored with effect from 30 November 1997. Article 2 Regulation (EC) No 2351/97 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 30 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 382, 31. 12. 1987, p. 22. (2) OJ L 177, 5. 7. 1997, p. 1. (3) OJ L 326, 28. 11. 1997, p. 17. (4) OJ L 199, 2. 8. 1994, p. 1. (5) OJ L 236, 27. 8. 1997, p. 3. (6) OJ L 326, 28. 11. 1997, p. 19.